PER CURIAM.
Demetric Gray Pearson appeals the district court’s order denying his motion for appointment of counsel and denying relief on his 42 U.S.C. § 1983 (2000) complaint. He renewed his motion for appointment of counsel in this court. We have reviewed the record and find no reversible error. Accordingly, we deny Pearson’s motion for appointment of counsel and affirm substantially on the reasoning of the district court. See Pearson v. Simms, No. CA-03-3-8-PJM (D. Md. filed June 23, 2003 & entered June 24, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.